                 Case 3:18-cv-01865-RS Document 225 Filed 07/11/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID M. MORRELL
     Deputy Assistant Attorney General
 3   CHRISTOPHER A. BATES
     GLENN M. GIRDHARRY
 4   COLIN A. KISOR
     BRINTON LUCAS
 5   CHRISTOPHER R. REIMER
     DANIEL A. SCHIFFER
 6   Attorneys
     United States Department of Justice
 7   Civil Division
     950 Pennsylvania Avenue, NW
 8   Washington, DC 20530
     Telephone: (202) 305-7290
 9   Email: brinton.lucas@usdoj.gov
10
     Attorneys for Defendants
11
                                         UNITED STATES DISTRICT COURT
12
13                                   NORTHERN DISTRICT OF CALIFORNIA

14                                            SAN FRANCISCO DIVISION
15
16     STATE OF CALIFORNIA, et al.,                                   Case No. 3:18-cv-1865-RS

17             Plaintiffs,
18
               v.                                                     NOTICE OF APPEARANCE
19
       WILBUR L. ROSS,
20     Secretary of Commerce, et al.,
21
               Defendants.
22
23
24
25
26
27
28

                                                                  1
     State of California, et al. v. Ross, et al., 18-cv-1865-RS
     Notice of Appearance
                 Case 3:18-cv-01865-RS Document 225 Filed 07/11/19 Page 2 of 3




 1            PLEASE TAKE NOTICE of the entry of appearance of the following undersigned
 2   Department of Justice Attorney as an attorney to be noticed for Defendants in the above-
 3   captioned matter:
                                 BRINTON LUCAS (GERALD BRINTON LUCAS)
 4
                                 Attorney
 5                               United States Department of Justice
                                 Civil Division
 6                               950 Pennsylvania Avenue, NW
                                 Washington, DC 20530
 7
                                 (202) 305-7920
 8                               brinton.lucas@usdoj.gov

 9   Dated: July 11, 2019                                    Respectfully submitted,
10
                                                             JOSEPH H. HUNT
11                                                           Assistant Attorney General
12                                                           DAVID M. MORRELL
13                                                           Deputy Assistant Attorney General

14                                                           /s/ Brinton Lucas
                                                             CHRISTOPHER A. BATES
15
                                                             GLENN M. GIRDHARRY
16                                                           COLIN A. KISOR
                                                             BRINTON LUCAS
17                                                           CHRISTOPHER R. REIMER
18                                                           DANIEL A. SCHIFFER
                                                             Attorneys
19
                                                             United States Department of Justice
20                                                           Civil Division
21                                                           950 Pennsylvania Avenue, NW
                                                             Washington, DC 20530
22                                                           Telephone: (202) 305-7920
                                                             Email: brinton.lucas@usdoj.gov
23
24                                                           Attorneys for Defendants

25
26
27
28

                                                                  2
     State of California, et al. v. Ross, et al., 18-cv-1865-RS
     Notice of Appearance
                 Case 3:18-cv-01865-RS Document 225 Filed 07/11/19 Page 3 of 3



                                             CERTIFICATE OF SERVICE
 1
 2          I certify that on July 11, 2019, I electronically filed the foregoing with the Clerk of Court
     by using the CM/ECF system, which will deliver a copy to all counsel of record.
 3
 4            Executed on July 11, 2019, at Washington, DC.

 5                                                           By: /s/ Brinton Lucas
                                                             BRINTON LUCAS
 6                                                           United States Department of Justice
 7                                                           Civil Division

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                  3
     State of California, et al. v. Ross, et al., 18-cv-1865-RS
     Notice of Appearance
